NUMBER 13-18-00167-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MIGUEL ANGEL HERNANDEZ,                                                 Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 370th District Court
                        of Hidalgo County, Texas.



                       ORDER ABATING APPEAL
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This cause is before the Court on appellee’s motion for supplementation of the

record, access to the record as supplemented, and abatement. Appellant filed with the

trial court an “Ex parte Motion for Appointment of Expert” and a proposed “Ex parte,

Sealed Order Granting Motion for Appointment for Expert.” The clerk’s record contains
only the captions of these two documents as they were filed ex parte as sealed

documents.

       Appellant’s brief was filed on March 7, 2019. One of the issues presented in the

brief is whether the trial court erred in denying appellant’s motion for the appointment of

an expert to assist in the preparation and presentation of his defense. A supplemental

sealed clerk’s record was filed with the Court on March 21, 2019. Appellee asserts

access to the sealed portions of the record are necessary for this Court to have before it

a proper record for consideration of the merits of the claim.

       On March 20, 2019, the trial court granted appellee’s motion for access to sealed

portions of the record. Appellee urges that this Court grant access to the unredacted

versions of the “Ex parte Motion for Appointment of Expert” and proposed “Ex parte,

Sealed Order Granting Motion for Appointment for Expert”, direct the District Clerk of

Hidalgo County to prepare and file a supplemental clerk’s record containing the

unredacted versions, abate the appeal, and grant appellee access to the sealed portions

of the record.

       The Court, having considered the clerk’s record, appellant’s brief, and the motion,

is of the opinion that appellee’s motion should be GRANTED. Accordingly, the appeal is

ABATED. The District Clerk of Hidalgo County is directed to prepare and file with this

Court a supplemental clerk’s record containing:

       a) An unredacted version of “Ex parte Motion for Appointment of Expert” filed by

          appellant, to be transmitted to the Court sealed;

       b) An unredacted version of the proposed “Ex parte, Sealed Order Granting

                                             2
            Motion for Appointment of Expert” filed by appellant, to be transmitted to the

            Court sealed;

         c) The “Motion for Access to Sealed Portions of Record” and all exhibits attached

            thereto, filed by the State of Texas; and

         d) The proposed “Order Granting motion for Access to Sealed Portions of Record”

            filed by the State of Texas.

         The supplemental clerk's record shall be filed with the Clerk of this Court within

twenty days from the date of this order. Upon the filing of the supplemental clerk’s

record, appellee is GRANTED access to the sealed portions of the record for purposes

of addressing appellant’s claims connected with the denial of his “Ex parte Motion for

Appointment of Expert.”       Counsel is ordered to maintain the confidentiality of the

information contained in this sealed record and is prohibited from distribution or

dissemination of the referenced record portions except as specifically authorized by this

order.

         This appeal shall be reinstated upon receipt of the supplemental clerk’s record, or

upon further order of this Court.       Appellee shall have thirty days from the day the

supplemental clerk’s record is filed to file its brief with this Court.

         IT IS SO ORDERED.

                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of April, 2019.

                                                3